DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because the language “wherein said channel (106) is substantially free of three-dimensional absorbent material” should read “wherein said one or more substantially interconnected channels (106) are substantially free of three-dimensional absorbent material”.
Claim 16 is objected to because the language “formed by non-connected first and second terminal positions (110, 111) of the interconnected channel (106) of the first and second channel portions (107, 108), respectively” should read “formed by non-connected first and second terminal positions (110, 111) of the first and second channel portions (107, 108), respectively, of the substantially interconnected channel (106)”.
Claim 18 is objected to because the language “proximal to the back portion (124) of the absorbent core” should read “proximal to the back portion (124) of the core” for consistency.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitations “a first nonwoven web” and “a second nonwoven web”. Claim 15 also recites the limitations “a first nonwoven web” and “a second nonwoven web”. It is unclear if both instances of these limitations refer to the same first nonwoven web and second nonwoven web, or if each instance refers to different first nonwoven webs and second nonwoven webs. For the purpose of compact prosecution, it is interpreted that both instances of “a first nonwoven web” refer to the same structure, and both instances of “a second nonwoven web” refer to a second same structure.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 37 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyama et al (US 2007/0073253), as evidenced by Whitehead (US 4079739).
Regarding Claim 37, Miyama discloses an absorbent core (absorbent article 1, Figs. 5, 7C) comprising substantially continuous zones of one or more high fluid distribution structures (lower channel 40, Figs. 5 and 7C) and continuous or discontinuous zones of fluid absorption structures (absorbent portion 20, Figs. 5 and 7C) surrounding the one or more high fluid distribution structures (lower channel 40, Figs. 5 and 7C), and wherein said continuous zones extend along a path that is substantially parallel to at least a portion of the perimeter of the core (the absorbent core extends substantially parallel to the long sides of the absorbent article on either side of the lower channel 40 and also parallel to the top and bottom ends on the top and bottom sides of the lower channel 40, Fig. 7C), said portion of the perimeter of the core (1, Figs. 5 and 7C) comprising at least a portion of the sides (left and right side edges, as seen in Fig. 7C) of the core (1, Figs. 5 and 7C) and one of the ends (top and bottom end, as seen in Fig. 7C) of the core (1, Figs. 5 and 7C).
Miyama does not explicitly state that the one or more high fluid distribution structures (lower channel 40, Figs. 5 and 7C) are arranged to distribute fluid across the absorbent core (1, Figs. 5 and 7C) at a speed that is greater than the speed of fluid distribution across the absorbent core (1, Figs. 5 and 7C) by said continuous or discontinuous fluid absorption structures (20, Figs. 5 and 7C).
However, Whitehead indicates that channels formed by compression allow for fluid to travel at a faster rate than uncompressed areas (Col. 4 lines 15-30). Therefore, the channels of Miyama, which are formed by compression (¶ [0049-0050]) will also allow fluid to travel at a faster speed than through the rest of the absorbent core that is not compressed. As such, the article of Miyama has one or more high fluid distribution structures (lower channel 40, Figs. 5 and 7C) that are arranged to distribute fluid across the absorbent core (1, Figs. 5 and 7C) at a speed that is greater than the speed of fluid distribution across the absorbent core (1, Figs. 5 and 7C) by said continuous or discontinuous fluid absorption structures (20, Figs. 5 and 7C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-32 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyama et al (US 2007/0073253) in view of Roe et al (US 2015/0065975).
Regarding Claim 15, Miyama discloses an absorbent core (absorbent article 1, Figs. 5, 7C) comprising:
a front portion (see Image 1);
a back portion (see Image 1);
a crotch portion (see Image 1) positioned between the front portion and the back portion; and
a longitudinal axis extending along a length of said core (1, Figs. 5, 7C) and crossing said front, crotch, and back portions, the absorbent core (1, Figs. 5, 7C) having a width extending perpendicular to said length and a perimeter comprising at least two opposing ends (top and bottom ends, Fig. 7C) and at least two opposing sides (right and left sides, Fig. 7C) positioned between said ends (top and bottom ends, Fig. 7C) characterized in that the absorbent core (1, Figs. 5, 7C) comprises one or more substantially interconnected channels (lower channel 40, Fig. 7C) extending through the crotch portion (as shown in Image 1) along and substantially parallel to the longitudinal axis and further extending along at least a portion of said width of the core from one side of the core to the other (as seen in Fig. 7C, the lower channel 40 extends in the lateral direction at the U-shaped bottom), wherein said channel (lower channel 40, Fig. 7C) comprises a first nonwoven web (backsheet 30, Fig. 5; ¶ [0078]) and a second nonwoven web (topsheet 10, Fig. 5; ¶ [0075]) and wherein each substantially interconnected channel (lower channel 40, Fig. 7C) comprises:
a first channel portion (left channel portion colored black, see Image 2) extending substantially along the longitudinal axis proximal to a first side (left side) of the core;
a second channel portion (right channel portion colored black, see Image 2) extending substantially along the longitudinal axis proximal to a second side (right side) of the core; and
at least one connecting channel portion (410, Fig. 7C) in fluid communication with said first and second channel portions (see Image 2), and wherein the connecting channel portion (410, Fig. 7C) extends substantially along the width of said core forming a closed end shape within a surface of said core along a plane parallel to the longitudinal axis, said closed end being substantially curvilinear in shape forming a convex shape between the first and second channel portions (see Image 2 and Fig. 7C; the connecting portion extends convexly outward from the first and second channel portions).

    PNG
    media_image1.png
    315
    424
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    315
    345
    media_image2.png
    Greyscale

Images 1 (left) and 2 (right): Annotated Fig. 7C of Miyama
Miyama is silent whether said channel is substantially free of three-dimensional absorbent material and comprises a first nonwoven web bonded to a second nonwoven web by one or more adhesives.
Roe teaches an absorbent core (28, Fig. 6), thus being in the same field of endeavor, with channels (26, Fig. 6) that are substantially free of three-dimensional absorbent material (¶ [0077]) and comprise a first nonwoven web (backsheet, ¶ [0047, 0086]) bonded to a second nonwoven web (topsheet, ¶ [0044, 0086]) by one or more adhesives (¶ [0086]). Bonding the topsheet to the backsheet allows for the channels to be permanent, which keeps the channels visible even when the absorbent article is fully loaded with fluid (¶ [0086]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the absorbent core of Miyama to have the channels comprise a first nonwoven web bonded to a second nonwoven web by one or more adhesives, resulting in the channels being substantially free of three-dimensional absorbent material, as taught by Roe. This results in permanent channels that will remain visible even when the absorbent article is fully loaded with fluid (as motivated by Roe ¶ [0086]).
Regarding Claim 16, Miyama further discloses the closed end (formed by 410, Fig. 7C) is positioned opposite to an open end shape formed by non-connected first and second terminal positions of the interconnected channel (lower channel 40 has two non-connected terminal positions at the top of lower channel 40, Fig. 7C) of the first and second channel portions (see Image 2), respectively, wherein said non-connected first and second terminal positions (top ends of lower channel 40, Fig. 7C) are distal to each other and proximal to the first and second sides (left and right sides, Fig. 7C) of said core, respectively.
Regarding Claim 17, Miyama further discloses said terminal positions (top ends of lower channel 40, Fig. 7C) face away from each other to form a funnel-shaped gap therebetween (as seen in Fig. 7C, and highlighted in Image 2, the top ends of the lower channel 40 face away from each other and also diverge slightly, forming a funnel-shaped gap).
Regarding Claim 18, Miyama further discloses a first distance between the first channel portion and the second channel portion, a second distance between the first channel portion and the second channel portion, wherein the first distance is proximal to the front portion of the core and the second distance is proximal to the back portion of the absorbent core, and wherein the first distance is greater than the second distance (see Images 1 and 2; the top of the lower channel 40 is wider than the bottom of the U-shaped portion 410 of the lower channel 40).
Regarding Claims 19 and 20, Miyama/Roe is silent whether the first distance is at least 1.5d2 or from 1.8d2 to 3d2.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Miyama/Roe to have the first distance be at least 1.5d2, or from 1.8d2 to 3d2, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Miyama/Roe would not operate differently with a first distance that is at least 1.5d2, or from 1.8d2 to 3d2, and since the claimed ratio of the first distance of the substantially interconnected channels to the second distance of the substantially interconnected channels would not preclude the absorbent core from absorbing fluid, the device would function appropriately with the claimed ratio of distances. Further, applicant places no criticality on the range claimed, indicating simply that the distance “preferably” be within the claimed ranges (¶ [0158] of the published specification).
Regarding Claims 21 and 22, Miyama further discloses a first nonwoven web (backsheet 30, Fig. 5; ¶ [0078]); a second nonwoven web (topsheet 10, Fig. 5; ¶ [0075]); and a three-dimensional absorbent material (absorbent body 20, Fig. 5) positioned between the first (10, Fig. 5) and second nonwoven webs (30, Fig. 5) to form an absorbent core laminate (as shown in Fig. 5), wherein the first nonwoven web (30, Fig. 5) is in the form of a backsheet (30, Fig. 5) and the second nonwoven web (10, Fig. 5) is in the form of a topsheet (10, Fig. 5).
Regarding Claim 23, Miyama further discloses the three-dimensional absorbent material (20, Fig. 5) comprises a fibrous web (¶ [0082]).
Regarding Claim 24, Miyama further discloses the three-dimensional absorbent material (20, Fig. 5) comprises a predetermined amount of super absorbent polymer dispersed therethrough (¶ [0082]; SAP is distributed throughout the absorbent, and a predetermined amount would be deposited by the machinery creating the absorbent material).
Regarding Claims 25 and 26, Miyama further discloses a plurality of substantially interconnected channels (upper channel 40 and lower channel 40, Fig. 7C), wherein the plurality of substantially interconnected channels (upper channel 40 and lower channel 40, Fig. 7C) are arranged in a substantially concentric manner (as shown in Fig. 7C).
Regarding Claims 27 and 28, Miyama further discloses one or more disconnected channels (upper channel 40, Fig. 7C; the upper channel can be considered a disconnected channel because it is disconnected from the lower channel 40), wherein at least a portion of the one or more disconnected channels (upper channel 40, Fig. 7C) are arranged concentrically to the one or more substantially interconnected channels (lower channel 40, Fig. 7C).
Regarding Claims 29 and 31, Miyama/Roe is silent whether the substantially interconnected channels have either a regular or irregular depth, said depth being measured on an axis perpendicular to both the longitudinal axis and the axis along the width of the core.
However, one of ordinary skill in the art would have found it obvious for the substantially interconnected channels to have either a regular or irregular depth. One of ordinary skill would have found both the regular and irregular depths obvious to try, as they are the only two possible configurations for the depth of the substantially interconnected channels. As such, there are a finite number of identified, predictable solutions, and both have a reasonable expectation of success: both result in channels that will transport fluid throughout the absorbent article. Therefore, it would have been obvious to one of ordinary skill in the art to modify the substantially interconnected channels of Miyama/Roe to have either a regular or irregular depth.
Regarding Claim 30, Miyama further discloses the cross-section of said channels (40, Figs. 5 and 7C) is selected from the group consisting of curved, polygonal, and combinations thereof (as seen in Fig. 5, the cross-section of the channel is polygonal).
Regarding Claim 32, Miyama further discloses said one or more substantially interconnected channels (lower channel 40, Fig. 7C) are symmetric about the longitudinal axis (as seen in Fig. 7C).
Regarding Claim 34, Miyama further discloses an article comprising a core, wherein the article is a sanitary napkin (¶ [0003]).
Regarding Claims 35 and 36, Miyama is silent whether the channels remain visible both before and after use of the article, wherein the channels are more visible after use than before use of the article.
Roe teaches an absorbent core (28, Fig. 6), thus being in the same field of endeavor, with channels (26, Fig. 6) that are substantially free of three-dimensional absorbent material (¶ [0077]) and comprise a first nonwoven web (backsheet, ¶ [0047, 0086]) bonded to a second nonwoven web (topsheet, ¶ [0044, 0086]) by one or more adhesives (¶ [0086]). Bonding the topsheet to the backsheet allows for the channels to be permanent, which keeps the channels visible even when the absorbent article is fully loaded with fluid (¶ [0086]).
Therefore, it would have been obvious to modify the absorbent core of Miyama to have the channels comprise a first nonwoven web bonded to a second nonwoven web by one or more adhesives, resulting in the channels being substantially free of three-dimensional absorbent material, as taught by Roe. This results in permanent channels that will remain visible even when the absorbent article is fully loaded with fluid (as motivated by Roe ¶ [0086]). Additionally, as disclosed by the instant application on page 32, saturation of the areas surrounding the channels after use results in the enhanced visibility of the channels. Therefore, as the areas around the channels of Miyama/Roe will swell due to the presence of absorbent material, and the channels will not swell due to the lack of absorbent material, Miyama/Roe will also have enhanced visibility of the channels after use of the absorbent article.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Miyama et al (US 2007/0073253) in view of Roe et al (US 2015/0065975) further in view of Magnusson et al (US 2002/0052587).
Regarding Claim 33, Miyama/Roe is silent whether said one or more substantially interconnected channels are asymmetric about the longitudinal axis.
Magnusson teaches an absorbent article, thus being in the same field of endeavor, with channels (16, 17, Fig. 1) that can be asymmetrical about the longitudinal axis (¶ [0044]; based on the structure of the channels as seen in Fig. 1, it is interpreted that the asymmetry can be about the longitudinal axis of the article).
Therefore, it would have been obvious to modify the substantially interconnected channels of Miyama/Roe to be asymmetric about the longitudinal axis, as taught by Magnusson. This modification would be obvious to try in light of the disclosure of Magnusson who teaches that channels can be symmetric (as seen in Fig. 1 of Magnusson) or asymmetric (as disclosed in ¶ [0044]). As such, there are a finite number of predictable solutions (the channels can either by symmetric or asymmetric about the longitudinal axis) and both have a reasonable expectation of success as one of ordinary skill in the art would not expect asymmetric channels to significantly impact the functionality of the absorbent article. Therefore, one of ordinary skill in the art would have found it obvious to substitute the symmetric channels of Miyama/Roe for the asymmetric channels of Magnusson.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 4 of U.S. Patent No. 10,729,599 in view of Roe et al (US 2015/0065975). In the patent, Claim 4 is dependent on Claim 3, which is dependent on Claim 2, which is in turn dependent on Claim 1. It is clear that all the elements of pending Claim 15 are to be found in patented Claim 4 except for the channels comprising a first nonwoven web bonded to a second nonwoven web by one or more adhesive. However, as set forth above for Claim 15, Roe teaches an absorbent article with channels that are made by bonding a first nonwoven web to a second nonwoven web. Additionally, Claim 4 of the patent includes more elements than pending Claim 15 and is thus much more specific. Therefore, the invention of Claim 4 of the patent in combination with the teachings of Roe is in effect a “species” of the “generic” invention of Claim 15. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since Claim 15 is rendered obvious by Claim 4 of the patent in view of the teachings of Roe, it is not patentably distinct from Claim 4.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA R ARBLE/           Examiner, Art Unit 3781